The delegation of 
the Republic of Mali, which I have the honour to lead, welcomes your 
outstanding election, Sir, to the presidency of the General Assembly at its 
forty-seventh session. We are convinced that your great skills as a diplomat 
will enable you to guide the work of our Assembly wisely and effectively. I 
can assure you that you will receive our full cooperation throughout this 
session. 
We also warmly congratulate your predecessor, Ambassador Shihabi, 
Permanent Representative of the Kingdom of Saudi Arabia to the United Nations, 
who presided over the work of the forty-sixth session with remarkable 
efficiency. 
Finally, we are pleased to take this opportunity to pay a well-deserved 
tribute to the Secretary-General of the United Nations, 
Mr. Boutros Boutros-Ghali, who is working tirelessly for the strengthening of 
the United Nations, the maintenance of peace, and the flourishing of our 
Organization. 
My delegation welcomes the new Member States, whose presence here 
confirms the universality of our Organization and the inestimable value of the 
ideals and principles contained in the Charter. 
My country, Mali, has undergone profound political changes over the last 
two years. On 26 March 1991, at the cost of enormous sacrifice but with 
clarity of purpose, our people brought a monolithic dictatorial regime to an 
end. The united actions of democratic forces made it possible to organize a 
transition, to ensure the normal functioning of elections, and to establish 
the institutions of the Third Republic. Thus the National Conference held in 
Bamako from 29 July to 12 August 1991 drew up the fundamental instruments for 

the Third Republic of Mali. The democratic process has continued in 
accordance with a precise electoral timetable, drawn up with the contributions 
and assistance of all the country's political forces. The campaigning of some 
40 political parties confirmed the irreversible commitment of the country 
towards a political opening which is unprecedented in the history of modern 
Mali. 
The election of the President of the Third Republic, His Excellency 
Mr. Alpha Oumar Konare, and his official appointment on 8 June 1992 are the 
culmination of long years of struggle and sacrifice of an entire people. A 
new Coalition Government is in place and a National Assembly made up of 11 
political parties is working to strengthen the administration, the rule of law 
and respect for human rights in the Republic of Mali. 
To conclude this chapter, I should like to express the profound gratitude 
of the people and the Government of Mali to friendly countries and to 
international organizations and agencies, in particular the United Nations 
system, for their valuable advice and their excellent contributions to the 
various electoral consultations which led to the establishment of a pluralist 
democracy. 
The young Malian democracy was nevertheless born with a serious handicap, 
that of the burdensome heritage of a past of several decades of dictatorship, 
bad management, a single-party system and quasi-indifference to the suffering 
of the population. This intolerable political situation, aggravated by the 
impact of the drought and by continuing deterioration of living conditions in 
arid zones, finally led to a rebellion among the nomadic population in the 
north in 1990. To resolve this painful problem the Government decided on a 
negotiated solution. Algerian mediation, along with assistance from friendly 

countries and from certain eminent foreign personalities, made it possible for 
us to create an atmosphere of mutual trust. Thus on 11 April 1992 in Bamako a 
National Pact was signed, between the Government and all of these rebel 
movements, before the nation and the whole of Africa and in the presence of 
representatives from all continents. This agreement was accepted by all 
parties as an instrument of peace, solidarity and national unity. 
The agreement is first an act of national will, a plan of action to 
combat drought and desertification, and as such falls within the scope of 
Agenda 21. It is also a plan for agropastoral development requiring the use 
of technologies adapted to arid and semi-arid zones and calling for the 
re-establishment of populations in a damaged and vulnerable environment. It 
is an integrated programme for human development designed to unleash the 
initiative and production potential of men and women living in these areas. 
Finally, it includes a strict respect for sovereignty and the territorial 
integrity of our country, but also a recognition of the right to diversity. 
The fresh hope it has stirred and its implementation require the 
mobilization of major resources that greatly exceed our own capacities. That 
is why my Government appeals to the international community, to governmental 
and non-governmental organizations involved in cooperation, and to the good 
will of all to help us to implement the various programmes under the 
agreement. The National Pact remains for my country the ideal means for 
ensuring peace and security, indispensable conditions for our development. 
This development is imperative, and everything will be done by the Mali 
Government to ensure the full implementation of all aspects of the agreement. 
We should like the same to hold for all signatories old and new alike. The 
Mali of today which respects human rights stresses dialogue and rejects 
 
violence as a means of expression. Our young democracy allows all its sons 
and daughters to express themselves freely and to defend their interests 
within the framework of political parties or associations. This context must, 
firstly, permit the reconciliation of hearts and spirits; secondly, it must 
consolidate the peace which has been restored and thus ensure resumption of 
the development activities in the northern regions of our country which, for 
lack of security, had been abandoned over the last two years by most of our 
development partners. 
But neither the problem of the north nor the economic difficulties of the 
country have hampered the will or the determination of our people to take 
charge of and succeed in their development. These are signs of hope and 
pledges of success that the new conditions of democracy will reinforce. 
The deterioration in the political situation in certain parts of the 
world is of concern to our delegation. At a time when the international 
community thought it had seen the last of the great human tragedies which have 
long darkened many regions of the world, now societies of old civilizations 
have been drawn into the whirlwind of fratricidal conflicts. 
Mali is concerned by the situation existing in the Horn of Africa, in 
particular in Somalia. In addition to drought, the escalation of violence in 
tenacious rivalries of factions confronting one another desperately and, 
apparently, without any real justification, has subjected the Somali 
population to terrible suffering. Food shortages, endemic famine and 
malnutrition, and refugees flowing into neighbouring countries are all 
situations requiring more intensive humanitarian intervention by the United 
Nations to support the praiseworthy efforts of the Organization of African 
Unity and of many others of good will. 
 
In South Africa, the delicate process of change towards the establishment 
of a State based on law and on fundamental principles of democracy and of 
respect for human rights remains fragile in many respects. The negotiations 
in the Convention for a Democratic South Africa (CODESA) offer an opening we 
heartily welcome. But the violence that has been provoked and encouraged by 
the enemies of change threatens to delay the advent of a free, democratic and 
multiracial South Africa. 
A lessening in diplomatic isolation and the progressive lifting of 
economic and sports sanctions are gestures of goodwill by the international 
community. It is thus time for the South African Government to explore the 
opportunities offered to it to assume its responsibilities all of its 
responsibilities in order to halt the cycle of violence and to create 
conditions conducive to genuine negotiations.* 
In addition, the serious crisis afflicting Liberia for several years 
continues despite the efforts of the Heads of State of the Economic Community 
of West African States (ECOWAS). Mali hopes that the relevant decisions taken 
at the ECOWAS Summit in Dakar will be honoured by all the parties to this 
fratricidal conflict so that the West African subregion can regain its balance 
and stability. 

My delegation is pleased that in Angola the process of national 
reconciliation has made it possible to establish a true democratic process, 
thus finally bringing a long-lasting tragedy to an end. 
As regards Mozambique, we hope that consultation and dialogue will 
prevail over the use of arms. 
The sensitive question of Western Sahara remains pending as we await the 
implementation of all the provisions of the United Nations peace plan. Mali 
urges all the parties concerned to let consensual approaches prevail in 
dealing with that thorny problem so as to enable the United Nations to 
accomplish its mission. 
The breakup of Yugoslavia has taken the form of a cruel ethnic war, which 
has led the United Nations to increase its initiatives in order to put an end 
to the tragedy of millions of elderly people, women and children. 
One of the oldest conflicts, that of the Middle East, which our 
Organization has dealt with for several decades, has seen encouraging 
developments with the opening and continuation of Israeli-Arab negotiations. 
The international community must encourage the process that is under way, so 
that contacts will lead to a just and lasting peace. For our part, Mali 
reaffirms its support for any initiative leading to a comprehensive and 
lasting solution to that conflict, which must necessarily include, first, 
Israel's full withdrawal from the occupied territories; secondly, the 
recognition of the right of the Palestinian people to self-determination and 
independence; and thirdly, the right of all States in the region to exist 
within secure and recognized borders. 
We are pleased to note that the United Nations peace plan in Cambodia is 
now operational. This is proof that perseverance, mutual trust and dialogue 
are effective weapons in preventive diplomacy. 

Turning to the Korean peninsula, Mali, which maintains good relations 
with both Koreas, encourages the process of direct negotiations embarked upon 
by both parties with a view to the peaceful reunification of the Korean 
homeland. 
Indeed, all round the world, Mali hopes for the restoration of peace 
through dialogue and agreement. Once rid of the spectre of violence and war, 
the United Nations will be able to devote its human, technical and financial 
potential to the noble objectives of economic and social development, so much 
needed by the world. 
While, politically, the beginning of the 1990s has ushered in an era of 
democracy for many developing countries, and most particularly for those in 
Africa, the economic situation of our countries remains extremely critical. 
Indeed, unlike the industrialized countries, where we have seen a recovery in 
economic activity under the triple impact of a decrease in interest rates, the 
return of oil prices to a level close to that existing before the crisis and 
the effective coordination of economic policies, in developing countries the 
situation has been marked, overall, by continuing serious economic and 
financial difficulties, deterioration of the terms of trade, a scarcity of 
financial resources for private investment, debt burden and grave doubts 
regarding the conclusions of multilateral trade negotiations and the threat of 
protectionism. In order to prevent the profound imbalances augured by that 
situation, our countries agreed to carry out structural adjustment reforms in 
order to open themselves up more to the world economy. However, we remain 
convinced that in order to emerge from the crisis and at the same time save 
our democratic experience, international solidarity must be made manifest. It 
must develop rapidly and be equal to the problems to be solved. 
 
The international community must strive to free up, for the poorest 
countries, sufficient resources to correct the imbalances in our economies, to 
mitigate the effects of adjustment on the most vulnerable sectors and to 
permit the financing of priority programmes for basic development. 
Hopes for reforms in international economic relations to reduce 
inequalities between the developed and the developing countries are, 
unfortunately, still being frustrated by a lack of progress in the 
establishment of an appropriate North-South dialogue. South-South cooperation 
and subregional economic cooperation, enabling developing countries to 
overcome certain difficulties through a rational use of their 
complementarities can also help to reopen the irreplaceable North-South 
dialogue. 
Some progress has been achieved in subregional economic integration, but 
our Organization must support that process by formulating policies that will 
create common economic configurations at the subregional level. It is for all 
these reasons that the Government of Mali strongly supports the spirit of 
structural reform and supports the efforts of the Secretary-General in this 
context. 
As a Sahelian country, Mali was pleased with the holding of the Earth 
Summit in Rio de Janeiro and is pleased with its pertinent recommendations. 
This is an opportunity for us to recall that in the face of the serious 
threats hanging over our planet, the international community as a whole must 
set up, for its own survival, collective management of the environment that is 
more responsible than it has been in the past, that is fairer and truly 
universal. To that end it must undertake vigorous action to put an end to the 
use of the countries in the South as dumps for toxic and nuclear waste from 

industrialized countries. By the same token, we must help countries to combat 
desertification, pollution and all other processes that are likely to threaten 
the human habitat. 
Our Organization has contributed to the consolidation of security and 
cooperation among nations. It has never been so active and effective in the 
service of peace. However, our most ardent desire is to see it evolve towards 
greater democracy so as to respond to the major changes that have occurred 
recently on the international scene. That democratization comes, necessarily, 
through taking into account all the interests of all the components of the 
United Nations in future reforms. 
Humanity finds itself at a stage in its history that requires the 
international community to display pragmatism, creativity and solidarity; in 
brief, it must develop a fruitful system of partnership. Never in this 
respect has mankind possessed so many human and technological assets. 
Thus, we must build together a new international order based on equity 
and justice.